                            UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA


United States of America,
                                                   JUDGMENT
                       Plaintiff,
      v.                                           Case Number: 2:07-cr-00145-KJD-PAL-8
Charles Edward Gensemer,                              5HODWHGFDVH
                                                                     2:17-cv-03144-KJD


                        Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
       that judgment is entered in favor of the United States of America and against Charles Edward
       Gensemer. A certificate of appealability is denied.




      3/27/2020
      ____________________                                   DEBRA K. KEMPI
      Date                                                  Clerk



                                                             /s/ M. Reyes
                                                            Deputy Clerk
